Exhibit 10.17

DATED   20 DECEMBER 2006

BLYTH HOMESCENTS INTERNATIONAL UK LIMITED (1)

- and -

COBCO 813 LIMITED (2)

--------------------------------------------------------------------------------

 

SHARE PURCHASE AGREEMENT

--------------------------------------------------------------------------------

Cobbetts LLP

Ship Canal House

King Street

Manchester

M2 4WB

DX: 14374 Manchester 1

Tel: 0845 404 2404

Fax: 0845 404 2414

SPM/IZR


--------------------------------------------------------------------------------


Contents

Clause

 

Page

 

 

 

 

 

1

 

INTERPRETATION

 

1

 

 

 

 

 

2

 

SALE AND PURCHASE OF SALE SHARES

 

6

 

 

 

 

 

3

 

PURCHASE PRICE AND NET CASH PAYMENT

 

6

 

 

 

 

 

4

 

COMPLETION

 

9

 

 

 

 

 

5

 

WARRANTIES

 

11

 

 

 

 

 

6

 

LIMITATIONS ON CLAIMS

 

11

 

 

 

 

 

7

 

TAX COVENANT

 

15

 

 

 

 

 

8

 

INDEMNITIES

 

15

 

 

 

 

 

9

 

RESTRICTIONS ON SELLER

 

16

 

 

 

 

 

10

 

CONFIDENTIALITY AND ANNOUNCEMENTS

 

18

 

 

 

 

 

11

 

FURTHER ASSURANCE

 

19

 

 

 

 

 

12

 

ASSIGNMENT

 

19

 

 

 

 

 

13

 

WHOLE AGREEMENT

 

19

 

 

 

 

 

14

 

VARIATION AND WAIVER

 

20

 

 

 

 

 

15

 

COSTS

 

20

 

 

 

 

 

16

 

NOTICE

 

20

 

 

 

 

 

17

 

INTEREST ON LATE PAYMENT

 

22

 

 

 

 

 

18

 

SEVERANCE

 

22

 

 

 

 

 

19

 

AGREEMENT SURVIVES COMPLETION

 

22

 

 

 

 

 

20

 

THIRD PARTY RIGHTS

 

23

 

 

 

 

 

21

 

SUCCESSORS

 

23

 

 

 

 

 

22

 

COUNTERPARTS

 

23

 


--------------------------------------------------------------------------------


 

23

 

LANGUAGE

 

23

 

 

 

 

 

24

 

GOVERNING LAW AND JURISDICTION

 

23

 

 

 

 

 

STATUTORY ACCOUNTS AND TAX COMPLIANCE FEES

 

24

 

 

 

SCHEDULE 1

 

25

 

 

 

PART 1 PARTICULARS OF THE COMPANY

 

25

 

 

 

PART 2 THE COLONY SUBSIDIARIES

 

26

 

 

 

SCHEDULE 2 COMPLETION

 

27

 

 

 

SCHEDULE 3 WARRANTIES

 

30

 

 

 

SCHEDULE 4 TAX COVENANT

 

32

 


--------------------------------------------------------------------------------


THIS AGREEMENT is dated the 20th day of December 2006

BETWEEN:

(1)           BLYTH HOMESCENTS INTERNATIONAL UK LIMITED (registered in England
and Wales under Company Number 3646506) the registered office of which is at 100
New Bridge Street, London EC4V 6JA (the “Seller”).

(2)           COBCO 813 LIMITED incorporated and registered in England and Wales
with company number 06006752 whose registered office is c/o PKF, Sovereign
House, Queen Street, Manchester M2 5HR (the “Buyer”).

BACKGROUND

(1)           The Seller is the legal and beneficial owner of, or is otherwise
able to procure the transfer of, the legal and beneficial title to the number of
Sale Shares comprising in aggregate the whole of the issued share capital of the
Company.

(2)           The Seller has agreed to sell and the Buyer has agreed to buy the
Sale Shares subject to the terms and conditions of this Agreement.

(3)           The Company is the owner of the issued share capital of various
companies, short particulars of which are set out in Part 2 of Schedule 1 (“the
Colony Subsidiaries”).

IT IS AGREED THAT

1              INTERPRETATION

1.1           The definitions and rules of interpretation in this clause apply
in this Agreement.

1.1.1                “Accounts” means the audited abbreviated financial
statements of the Company as at and to the Accounts Date, comprising the
abbreviated balance sheet of the Company together with the notes thereon, and
Directors’ reports (a copy of which is attached to the Disclosure Letter.

1.1.2                “Accounts Date” means 31 December 2005.

1


--------------------------------------------------------------------------------


1.1.3                “Business” means the business of the Company, namely the
manufacture, marketing and sale of candles and candle related accessories to
retailers and wholesalers in Europe;

1.1.4                “Business Day” means a day (other than a Saturday, Sunday
or public holiday) when banks in the City of London are open for business.

1.1.5                “Buyer´s Solicitors” means Cobbetts LLP (ref: SDF) of Ship
Canal House, King Street, Manchester, M2 4WB.

1.1.6                “CAA 2001” means the Capital Allowances Act 2001.

1.1.7                “Claim and Substantiated Claim” have the meanings set out
respectively in Clause 6.

1.1.8                “Company” means Colony Gift Corporation Limited further
details of which are set out in Part 1 of Schedule 1.

1.1.9                “Companies Acts” means the Companies Act 1985 and the
Companies Act 1989.

1.1.10              “Completion” means completion of the sale and purchase of
the Sale Shares in accordance with this Agreement.

1.1.11              “Completion Date” means the date of this Agreement.

1.1.12              “Connected” in relation to a person, has the meaning
contained in section 839 of the ICTA 1988.

1.1.13              “Control” means in relation to a body corporate, the power
of a person to secure that the affairs of the body corporate are conducted in
accordance with the wishes of that person:

(a)           by means of the holding of shares, or the possession of voting
power, in or in relation to that or any other body corporate; or

(b)           by virtue of any powers conferred by the constitutional or
corporate documents, or any other document, regulating that or any other body
corporate,

2


--------------------------------------------------------------------------------


and a “Change of Control” occurs if a person who controls any body corporate
ceases to do so or if another person acquires control of it.

1.1.14              “Director” means each person who is a director or shadow
director of the Company, the names of whom are set out in Schedule 1 Part 1.

1.1.15              “Disclosed” means fairly disclosed (with sufficient details
to enable the Buyer to identify the nature and scope of the matter disclosed) in
or under the Disclosure Letter.

1.1.16              “Disclosure Letter” means the letter from the Seller to the
Buyer  with the same date as this Agreement and described as the disclosure
letter, including the bundle of documents attached to it (“Disclosure Bundle”).

1.1.17              “Encumbrance” means any interest or equity of any person
(including any right to acquire, option or right of pre-emption) or any
mortgage, charge, pledge, lien, assignment, hypothecation, security, interest,
title, retention or any other security agreement or arrangement.

1.1.18              “Event” has the meaning given in Part 1 of Schedule 4.

1.1.19              “FSMA” means the Financial Services and Markets Act 2000.

1.1.20              “Group” means in relation to a company (wherever
incorporated) that company, any company of which it is a Subsidiary (its holding
company) and any other Subsidiaries of any such holding company; and each
company in a group is a member of the group. Unless the context otherwise
requires, the application of the definition of Group to any company at any time
will apply to the company as it is at that time.

1.1.21              “ICTA 1988” means the Income and Corporation Taxes Act 1988.

1.1.22              “IHTA 1984” means the Inheritance Tax Act 1984.

1.1.23              “ITEPA” means the Income Tax (Earnings and Pensions) Act
2003.

3


--------------------------------------------------------------------------------


1.1.24              “Patent Licence” means a licence of various intellectual
property rights including registered patent rights in the agreed form to be
entered into on Completion between the Seller (1) and the Company (2).

1.1.25              “Payables” means all trade and other debts, accrued charges
and all other amounts owing by the Company as at Completion.

1.1.26              “Purchase Price” means the purchase price for the Sale
Shares to be paid or satisfied in accordance with Clause 3.

1.1.27              “Purchase Price” means the purchase price for the Sale
Shares to be paid in accordance with clause 3.

1.1.28              “Receivables” means all trade and other debts and amounts
(including prepayments) owing to the Company in respect of services supplied by
the Company in the normal or usual course of carrying on its business as at
Completion.

1.1.29              “Sale Shares” means the 14,520,070 Ordinary Shares of £1
each in the Company, all of which have been issued and are fully paid.

1.1.30              “Seller’s Solicitors” means Cobbetts LLP (ref: SPM/IZR) of
Ship Canal House, King Street, Manchester M2 4WB.

1.1.31              “Subsidiary” means in relation to a company wherever
incorporated (a holding company) means a “subsidiary” as defined in section 736
of the Companies Act 1985 and any other company which is a subsidiary (as so
defined) of a company which is itself a subsidiary of such holding company.
Unless the context otherwise requires, the application of the definition of
Subsidiary to any company at any time will apply to the company as it is at that
time.

1.1.32              “Supply Agreement” means a supply agreement in the agreed
form to be entered into on Completion between the Company (1) and Partylite
Trading SA, being a subsidiary of the Seller (2).

1.1.33              “Tax or Taxation” has the meaning given in Part 1 of
Schedule 4.

1.1.34              “Tax Covenant” means the tax covenant as set out in Part 3
of Schedule 4.

4


--------------------------------------------------------------------------------


1.1.35              “Tax Claim” has the meaning given in Part 1 of Schedule 4.

1.1.36              “Tax Warranties” means the Warranties in Part 2 of Schedule
3.

1.1.37              “Taxation Authority” has the meaning given in Part 1 of
Schedule 4.

1.1.38              “Taxation Statute” has the meaning given in Schedule 3 Part
1 to be entered into on Completion between the Seller (1) and the Company (2).

1.1.39              “TCGA 1992” means the Taxation of Chargeable Gains Act 1992.

1.1.40              “TMA 1970” means the Taxes Management Act 1970.

1.1.41              “Trademark Licences” means two licences of various
intellectual property rights in the agreed form to be entered into on Completion
between Blyth Inc. (1) and the Company (2).

1.1.42              “Trademark Assignment” means an assignment of trademark
registrations between Carolina Designs Limited (1) and Candle Corporation of
America (2).

1.1.43              “Transaction” means the transaction contemplated by this
Agreement or any part of that transaction.

1.1.44              “VATA 1994” means the Value Added Tax Act 1994.

1.1.45              “Warranties” means the warranties in Clause 5 and Schedule 2
and the Tax Warranties.

1.2           Clause and schedule headings do not affect the interpretation of
this Agreement.

1.3           A person includes a corporate or unincorporated body.

1.4           Words in the singular include the plural and in the plural include
the singular.

1.5           A reference to one gender includes a reference to the other
gender.

1.6           A reference to a particular law is a reference to it as it is in
force for the time being taking account of any amendment, extension, or
re-enactment and includes any subordinate legislation for the time being in
force made under it

5


--------------------------------------------------------------------------------


provided that any such amendment, extension or re-enactment does not increase
the liability of the Seller under this Agreement.

1.7           Writing or written includes faxes but not e-mail.

1.8           Documents in agreed form are documents in the form agreed by the
parties or on their behalf and initialled by them or on their behalf for
identification.

1.9           References to clauses and schedules are to the clauses and
schedules of this Agreement; references to paragraphs are to paragraphs of the
relevant schedule.

1.10         Reference to this Agreement include this Agreement as amended or
varied in accordance with its terms.

2              SALE AND PURCHASE OF SALE SHARES

2.1           On the terms of this Agreement, the Seller shall sell and the
Buyer shall buy, with effect from Completion, the Sale Shares with full title
guarantee, free from all Encumbrances and together with all rights that attach
(or may in the future attach) to them including, in particular, the right to
receive all dividends and distributions declared, made or paid on or after the
date of this Agreement.

2.2           The Buyer is not obliged to complete the purchase of any of the
Sale Shares unless the purchase of all the Sale Shares is completed
simultaneously.

3              PURCHASE PRICE AND NET CASH PAYMENT

3.1           The Purchase Price is £600,000 to be satisfied as follows:

3.1.1                As to £500,000 by the payment in cash of such sum on
Completion by the Buyer (“Cash Consideration”) to the Seller’s Solicitors on
behalf of the Seller; and

3.1.2                As to £100,000 by the payment in cash of such sum on 2
January 2008 by the Buyer to the Seller’s Solicitors on behalf of the Seller
(“the Deferred Consideration”).

6


--------------------------------------------------------------------------------


3.2           The Purchase Price shall be deemed to be reduced by the amount of
any payment made to the Buyer:

3.2.1                for a breach of any Warranty; or

3.2.2                under Clause 8; or

3.2.3                under the Tax Covenant.

3.3           During the period following Completion up to and including 31
December 2006 the Buyer shall:

3.3.1                procure that the business of the Company is carried on in
the ordinary and usual course as carried on prior to the date of this Agreement
(save that the parties hereby acknowledge that the business will be closed from
22 December 2006 to 2 January 2007);

3.3.2                not levy any charge (by way of management charges or
otherwise) on the Company;

3.3.3                use all reasonable endeavours as soon as possible after
Completion to procure collection of the Receivables; and

3.3.4                as soon as possible after Completion use all reasonable
endeavours to procure the payment of the Payables in accordance with the usual
practice of the Company as carried on prior to the date of this Agreement.

3.4           As soon as reasonably practicable after 31 December 2006 and in
any event on or before 13 January 2007, the Buyer shall deliver to the  Seller a
statement (“the Certificate”) signed by a director of the Buyer certifying the
amount equal to:

3.4.1                the level of the Company’s and the Colony Subsidiaries’
cash book balances as at 31 December 2006; less

3.4.2                the level of the Company’s and the Colony Subsidiaries’
cash book balances as at the date of Completion

such amount (if any) being “the Cash Level Difference”

7


--------------------------------------------------------------------------------


3.5           The Buyer shall afford the Seller reasonable access to its books
and records and those of the Company relating to the period up to and including
31 December 2006 in relation to the collection of the Receivables and discharge
of the Payables.

3.6           Unless within 14 Business Days of receipt by the Seller of the
Certificate, the Seller notifies the Buyer in writing, giving reasonable
particulars and reasons, of any respect in which they are not satisfied that the
details of the Certificate, then it shall be final and binding as between the
Buyer and the Seller.

3.7           If the Seller does so notify the Buyer that it is not so
satisfied, the parties shall endeavour within the period expiring 5 days after
receipt of the Seller’s written notice by the Buyer (excluding the day of
receipt) to resolve the matter and if the matter is not so resolved it shall be
resolved by an independent accountant in accordance with the provisions of
clauses 3.8 to 3.11

3.8           The Independent Accountant shall be a firm of chartered
accountants agreed on by the Seller and the Buyer or, if they cannot agree on
such appointment within 7 days of either party giving notice in writing to the
other that it desires an Independent Accountant to be appointed, such firm of
chartered accountants as may be nominated on the application of either one of
them by the President or other senior officer for the time being of the
Institute of Chartered Accountants in England and Wales.

3.9           If any disagreement or dispute under this agreement is referred to
the Independent Accountant:

3.9.1                the parties will each use all reasonable endeavours to
co-operate with the Independent Accountant in resolving such disagreement or
dispute, and for that purpose will provide to him all such information and
documentation as he may reasonably require;

3.9.2                the Independent Accountant shall have the right to seek
such professional assistance and advice as he may required;

3.9.3                the fees of the Independent Accountant and other
professional fees incurred by him shall be paid in such proportions and by such
of the parties as may be directed by him;

8


--------------------------------------------------------------------------------


3.9.4                the Independent Accountant will be requested by both
parties to make a decision within 30 days of the referral.

3.10         The Independent Accountant shall act as expert and not as
arbitrator and his decision shall be final and binding on the parties.

3.11         The draft Certificate shall be determined as final and binding
either pursuant to clause 3.6 above or as a result of agreement between the
Buyer and the Seller or as a result of the decision of the Independent
Accountant pursuant to clause 3.9 above.

3.12         If the Cash Level Difference:

3.12.1              is a positive amount the Buyer shall, within 5 Business Days
of the agreement or determination of the Certificate, pay such amount to the
Seller.

3.12.2              is a negative amount, the Seller shall, within 5 Business
Days of the agreement or determination of the Certificate, pay such amount to
the Buyer.

4              COMPLETION

4.1           Completion shall take place on the Completion Date:

4.1.1                at the offices of the Seller’s Solicitors; or

4.1.2                at any other place as agreed in writing by the Seller and
the Buyer.

4.2           At Completion the Seller shall:

4.2.1                deliver or cause to be delivered the documents and evidence
set out in Part 1 of Schedule 2;

4.2.2                procure that a board meeting of the Company is held at
which the matters identified in Part 2 of Schedule 2 are carried out; and

4.2.3                deliver any other documents referred to in this Agreement
as being required to be delivered by them; and

4.2.4                pay to the Buyer on behalf of the Company in respect of the
fees payable by the Buyer to Messrs Deloittes (in relation to the work

9


--------------------------------------------------------------------------------


undertaken by them in respect of the financial assistance exercise carried out
on behalf of the Company) a sum equal to the amount by which the aggregate fees
payable by the Company to Messrs Deloittes in respect of both their work carried
out for the purposes of the financial assistance exercise and the work carried
out for the purposes of preparation of the 2006 Accounts as referred to in
Clause 25.1 below exceed £10,000 (exclusive of VAT and any disbursements).

4.3           At Completion the Buyer shall:

4.3.1                pay the Cash Consideration by telegraphic transfer to the
Seller’s Solicitors (who are irrevocably authorised to receive the same) and
otherwise in accordance with Clause 3.1. Payment made in accordance with this
clause shall constitute a valid discharge of the Buyer’s obligations under
Clause 3.1; and

4.3.2                deliver a certified copy of the resolution adopted by the
board of directors of the Buyer authorising the Transaction and the execution
and delivery by the officers specified in the resolution of this Agreement, and
any other documents referred to in this Agreement as being required to be
delivered by it.

4.4           As soon as possible after Completion the Seller shall send to the
Buyer (at the Buyer´s registered office for the time being) all records,
correspondence, documents, files, memoranda and other papers relating to the
Company not required to be delivered at Completion and which are not kept at any
of the Properties.

4.5           During the period following Completion up to the date upon which
the Buyer pays the Deferred Consideration to the Seller in full, the Buyer shall
not and shall procure that each member of the Buyer’s Group shall:

4.5.1                not knowingly undertake any act or omission which is
deliberately calculated to materially and adversely affect the ability of the
Buyer to pay the Deferred Consideration to the Seller on the date upon which it
is due;

4.5.2                not declare, make or pay any dividend or distribution
(whether of capital or of profits);

10


--------------------------------------------------------------------------------


4.5.3                carry on its business on the ordinary course.

5              WARRANTIES

5.1           The Buyer is entering into this Agreement on the basis of, and in
reliance on, the Warranties.

5.2           The Seller warrants to the Buyer that each Warranty is true,
accurate and not misleading on the date of this Agreement except as Disclosed.

5.3           Warranties qualified by the expression so far as the Seller is
aware or any similar expression are deemed to be given to the best of the
knowledge, information and belief of the Seller after it has made all reasonable
and careful enquiries.

5.4           Each of the Warranties is separate and, unless otherwise
specifically provided, is not limited by reference to any other Warranty or any
other provision in this Agreement.

5.5           The Warranties are given subject to all information of the Buyer
has knowledge and the knowledge of the Buyer shall for these purposes be deemed
to be the knowledge of Simon Martin where, for the purpose of this clause 5.5
knowledge shall mean the actual knowledge of Simon Martin.

6              LIMITATIONS ON CLAIMS

6.1           The definitions and rules of interpretation in this clause apply
in this Agreement.

6.1.1                “Claim” means a claim for breach of any of the Warranties.

6.1.2                “Substantiated Claim” means a Claim in respect of which
liability is admitted by the party against whom such Claim is brought, or which
has been adjudicated on by a Court of competent jurisdiction and no right of
appeal lies in respect of such adjudication, or the parties are debarred by
passage of time or otherwise from making an appeal.

11


--------------------------------------------------------------------------------


A Claim is connected with another Claim or Substantiated Claim if they all arise
out of the occurrence of the same event or relate to the same subject matter.

6.2           This clause limits the liability of the Seller in relation to any
Claim and where specified any claim under the Tax Covenant.

6.3           The liability of the Seller for all Substantiated Claims when
taken together shall not exceed an amount equal to the Purchase Price.

6.4           The Seller shall not be liable for a Claim unless:

6.4.1                the amount of a Substantiated Claim, or of a series of
connected Substantiated Claims of which that Substantiated Claim is one, exceeds
£2,000;

6.4.2                the amount of all Substantiated Claims that are not
excluded under Clause 6.4.1 when taken together, exceeds £15,000, in which case
the whole amount (and not just the amount by which the limit in this Clause
6.4.2 is exceeded) is recoverable by the Buyer.

6.5           The Seller are not liable for a Claim to the extent that:

6.5.1                the Claim relates to matters Disclosed;

6.5.2                the Claim relates to any matter specifically and fully
provided for in the Accounts;

6.5.3                the Claim is based upon a liability which is contingent
only unless and until such contingent liability becomes an actual liability and
is due and payable, provided that this clause 6.5.3 shall not operate to avoid a
Claim made in reasonable particularity in respect of a contingent liability
within the applicable time limit specified in clause 6.6 below;

6.5.4                the Claim would not have occurred but for:

6.5.4.1                 any voluntary act, omission or transaction of the Buyer,
or its directors, employees or agents, or the Company its directors, employees
or agents or successors in title, after Completion done or omitted

12


--------------------------------------------------------------------------------


otherwise than in the ordinary course of the business of the relevant company
and in the knowledge that such act, omission or transaction might give rise to a
Claim;

6.5.4.2                 the passing of, or any change in, after the Completion
Date, any law, rule or regulation of any government, governmental department,
agency or regulatory body;

6.5.4.3                 any change in the accounting reference date of the
Company or any change in accounting policy or practice of the Buyer or the
Company;

6.5.5                that the matter giving rise to the Claim is covered by a
policy of insurance of the Company in force on the Completion Date and payment
is made to the Company under such policy by the insurer in respect of such
matter.

6.6           The Seller are not liable for a Claim or a claim under the Tax
Covenant unless the Buyer has given the Seller notice in writing of the Claim or
the claim under the Tax Covenant, summarising the nature of the Claim or claim
under the Tax Covenant as far as is known to the Buyer and the amount claimed:

6.6.1                in the case of a claim made under the Tax Warranties or the
Tax Covenant, within the period of seven years beginning with the Completion
Date; and

6.6.2                in any other case, within the period of 12 months beginning
with the Completion Date.

6.7           If the Buyer becomes aware of a matter that may give rise to a
Claim against the Seller, notice of that fact shall be given as soon as
reasonably practicable to the Seller and if the Claim in question is a result of
or in connection with a claim by or liability to a third party the Claim shall
not be compromised or settled without the consent of the Seller (such consent
not to be unreasonably withheld or delayed) and the Buyer (if requested promptly
in writing by the Seller and indemnified to its reasonable satisfaction by the
Seller against all costs, charges, liabilities and expenses which may as a
result be incurred by the Buyer or the Company) shall take and shall procure the
Company takes all such action as the Seller may reasonably request to avoid,
dispute, resist,

13


--------------------------------------------------------------------------------


appeal, compromise or contest such claim or liability and shall make available
and procure that the Company shall make available to the Seller all such
information and reasonable assistance as may be requested by the Seller and as
is available to it or them being information relevant for the purpose of
avoiding, disputing, resisting, appealing, compromising or contesting any such
claim or liability and the Seller shall keep all such information confidential.

6.8           Where the Buyer or the Company has or may have a claim against a
third party in relation to any matter which may give rise to a Claim, the Buyer
shall procure that all reasonably endeavours are used by it and the Company to
recover any amounts due from any such third party and shall, as soon as
reasonably practicable after such recovery, reimburse the Seller the amount so
recovered (net of costs of recovery) up to the amount paid by the Seller in
respect of such Claim.

6.9           In relation to any Claim or alleged Claim and without prejudice to
the validity of the Claim or alleged Claim in question, the Buyer shall allow,
and shall procure that the Company allows, the Seller and their accountants and
professional advisers to investigate the matter or circumstance alleged to give
rise to such Claim and whether and to what extent any amount is payable in
respect of such Claim pursuant to the terms of this Agreement and for such
purpose the Buyer shall give and shall procure that the Company gives, subject
to their being paid all reasonably out-of-pocket expenses, all such assistance
as the Seller or their accountants or professional advisers may reasonably
request including access to and copies of any relevant documents or other
relevant information in the possession of the Buyer or the Company.

6.10         Nothing in this Agreement shall give the Buyer any right to rescind
or terminate this Agreement and the Buyer’s sole remedy against the Seller shall
be in damages and shall be subject to the other provisions of this Clause 6.

6.11         Nothing in this Agreement shall in any way relieve the Buyer of its
duty to mitigate its loss.

6.12         Nothing in this Clause 6 applies to a Claim or a claim under the
Tax Covenant that arises or is delayed as a result of dishonesty, fraud, wilful
misconduct or wilful concealment by the Seller, its agents or advisers.

14


--------------------------------------------------------------------------------


6.13         The Seller shall not plead the Limitation Act 1980 in respect of
any claims made under the Tax Warranties or Tax Covenant up to seven years after
the Completion Date.

7              TAX COVENANT

The provisions of Schedule 4 apply in this Agreement.

8              INDEMNITIES

The Seller undertakes to indemnify, and to keep indemnified, the Buyer, the
Company against all (or, in the case of the Italian JV Claim (as defined below)
95% of all) losses or liabilities (including, without limitation any direct or
indirect consequential losses or loss of profit and loss of reputation, damages,
claims, demands, proceedings, costs, expenses, penalties, legal and other
professional fees and costs) which may be suffered or incurred by any of them
and which arise directly or indirectly in connection with:-

8.1           a claim being made against the Company (1) by Barry Stamper and
Rochelle Stamper (a partnership t/a Barry Stamper Agencies) (2) pursuant to the
Commercial Agents’ (Council Directive) Regulations 1993 and for breach of
contract following the termination by the Company of an agency agreement, such
claim having been issued at the High Courts of Justice, Queens Bench Division,
Manchester District Registry Mercantile Court under Claim Number 5MA70447 (“the
Stamper Claim”) and

8.2           a claim being made by Andrew Carton, sales director of Colony
Sarl, being one of the Colony Subsidiaries, against Colony Sarl following his
ceasing to be an employee which took place in July 2006 (“the Andrew Carton
Claim”)

8.3           the dispute between the Company (1) and the Company’s JV partners
in Italy, Massimo Esposito and Simona Guerini (2) (“the Italian JV Claim”)

PROVIDED THAT in relation to the Stamper Claim, the Andrew Carton Claim and the
Italian JV Claim the provisions of Clauses 8.3 and 8.4 shall apply.

8.4           Subject to the Buyer and the Company being indemnified and secured
to its reasonable satisfaction by the Seller against all liabilities, costs,
expenses, damages and losses suffered or incurred in connection with the Stamper

15


--------------------------------------------------------------------------------


Claim or the Andrew Carton Claim or the Italian JV Claim (as the case may be)
the Buyer shall, and shall procure that the Company and any other relevant
member of the Buyer’s Group will:

8.4.1                take such action as the Seller may reasonably request to
avoid, dispute, resist or compromise the Stamper Claim or the Andrew Carton
Claim or the Italian JV Claim(as the case may be);

8.4.2                not accept or pay or compromise the Stamper Claim or the
Andrew Carton Claim or the Italian JV Claim (as the case may be) without the
prior written consent of the Seller (not to be unreasonably withheld or
delayed);

8.4.3                keep the Seller promptly and adequately informed as to the
progress of the Stamper Claim, the Andrew Carton Claim and the Italian JV Claim;

8.4.4                allow the Seller or its accountants or other professional
advisers reasonable access to relevant documents or other information in the
possession or under the control of the Buyer or the Company or any other member
of the Buyer’s Group (as the case may be);

PROVIDED THAT the Buyer shall not be required to undertake any act or omission
which in its reasonable opinion materially affects or prejudices its goodwill.

8.5           Where the Buyer, the Company or any other member of the Buyer’s
Group (as the case may be) recovers any amounts in respect of the Stamper Claim
or the Andrew Carton Claim or the Italian JV Claim the Buyer shall, and shall
procure that the Company or any other member of the Buyer’s Group will,
forthwith upon such recovery reimburse the Seller.

9              RESTRICTIONS ON SELLER

9.1           The Seller covenants with the Buyer that it shall not and will
procure that any member of the Seller’s Group from time to time will not either
on its or their own account:

9.1.1                at any time during the period of 2 years beginning with the
Completion Date, in the European Union carry on or be employed,

16


--------------------------------------------------------------------------------


engaged or interested in any business which would be in competition with any
part of the Business as the Business was carried on at the Completion Date; or

9.1.2                at any time during the period of 2 years beginning with the
Completion Date:

9.1.2.1                 offer employment to, enter into a contract for the
services of, or attempt to entice away from the Company, any individual who is
at the time of the offer or attempt, and was at the Completion Date, employed or
directly or indirectly engaged in an executive or managerial position with the
Company; or

9.1.2.2                 procure or facilitate the making of any such offer or
attempt by any other person; or

9.1.3                at any time after Completion, use in the course of any
business the words “Colony” and “Wax Lyrical”

9.1.4                at any time during a period of 2 years beginning with the
Completion Date, solicit or entice away from the Company any supplier to the
Company who had supplied goods and/or services to the Company at any time during
the 12 months immediately preceding the Completion Date, if that solicitation or
enticement causes or would cause such supplier to cease supplying, or materially
reduce its supply of, those goods and/or services to the Company.

9.2           The covenants in Clause 9 are intended for the benefit of the
Buyer and the Company and apply to actions carried out by the Seller in any
capacity and whether directly or indirectly, on the Seller´s own behalf, on
behalf of any other person or jointly with any other person.

9.3           Nothing in Clause 9 prevents the Seller from holding for
investment purposes only:

9.3.1                any units of any authorised unit trust; or

17


--------------------------------------------------------------------------------


9.3.2                not more than 5% of any class of shares or securities of
any company traded on a recognised stock exchange.

9.4           Each of the covenants in Clause 9 is a separate undertaking by the
Seller in and shall be enforceable by the Buyer separately and independently of
its right to enforce any one or more of the other covenants contained in Clause
9. Each of the covenants in Clause 9 is considered fair and reasonable by the
parties, but if any restriction is found to be unenforceable, but would be valid
if any part of it were deleted or the period or area of application reduced, the
restriction shall apply with such modifications as may be necessary to make it
valid and enforceable.

9.5           The consideration for the undertakings contained in Clause 9 is
included in the Purchase Price.

10            CONFIDENTIALITY AND ANNOUNCEMENTS

10.1         Except so far as may be required by law, and in such circumstances
only after prior consultation with the Buyer, the Seller shall not at any time
disclose to any person or use to the detriment of the Company this Agreement or
any trade secret or other confidential information which they hold in relation
to the Company and its affairs PROVIDED THAT the Buyer shall be permitted to
disclose to its employees, suppliers, customers and stakeholders the fact that
it has acquired the entire issued share capital of the Company but the Buyer
shall not be permitted to disclose the terms of the acquisition including
(without limitation) the amount of the Purchase Price.

10.2         No party shall make any announcement relating to this Agreement or
its subject matter without the prior written approval of the other party except
as required by law or by any legal or regulatory authority (in which case the
parties shall co-operate, in good faith, in order to agree the content of any
such announcement so far as practicable prior to it being made).

10.3         This Clause 10 shall not be applicable to information required to
be disclosed by the Seller under regulations of the US Securities and Exchange
Commission.

18


--------------------------------------------------------------------------------


11            FURTHER ASSURANCE

The Seller shall promptly execute and deliver all such documents, and do all
such things, as the Buyer may from time to time reasonably require for the
purpose of giving full effect to the provisions of this Agreement.

12            ASSIGNMENT

12.1         Except as provided otherwise in this Agreement, no party may
assign, or grant any Encumbrance or security interest over, any of its rights
under this Agreement or any document referred to in it.

12.2         Each party that has rights under this Agreement is acting on its
own behalf.

12.3         The Buyer may assign its rights under this Agreement (or any
document referred to in this Agreement) but not its obligations to a member of
its Group provided that, if such assignee is to cease to be a member of its
Group the Buyer will procure that all the benefits in relation to this Agreement
(or any document referred to in this Agreement) that have been assigned to such
member or its Group are re-assigned to the Buyer (or another member of its
Group) immediately before such cessation.

12.4         If there is an assignment:

12.4.1              the Seller may discharge their obligations under this
Agreement to the assignor until they receive notice of the assignment; and

12.4.2              the assignee may enforce this Agreement as if it were a
party to it, but the Buyer shall remain liable for any obligations under this
Agreement.

13            WHOLE AGREEMENT

13.1         This Agreement, and any documents referred to in it, constitute the
whole agreement between the parties and supersede any arrangements,
understanding or previous agreement between them relating to the subject matter
they cover.

13.2         Nothing in Clause 13 operates to limit or exclude any liability for
fraud.

19


--------------------------------------------------------------------------------


14            VARIATION AND WAIVER

14.1         Any variation of this Agreement shall be in writing and signed by
or on behalf of the parties.

14.2         Any waiver of any right under this Agreement is only effective if
it is in writing and it applies only to the party to whom the waiver is
addressed and to the circumstances for which it is given and shall not prevent
the party who has given the waiver from subsequently relying on the provision it
has waived.

14.3         A party that waives a right in relation to one party, or takes or
fails to take any action against that party, does not affect its rights in
relation to any other party.

14.4         No failure to exercise or delay in exercising any right or remedy
provided under this Agreement or by law constitutes a waiver of such right or
remedy or shall prevent any future exercise in whole or in part thereof.

14.5         No single or partial exercise of any right or remedy under this
Agreement shall preclude or restrict the further exercise of any such right or
remedy.

14.6         Unless specifically provided otherwise, rights arising under this
Agreement are cumulative and do not exclude rights provided by law.

15            COSTS

Unless otherwise provided, all costs in connection with the negotiation,
preparation, execution and performance of this Agreement, and any documents
referred to in it, shall be borne by the party that incurred the costs.

16            NOTICE

16.1         A notice given under this Agreement:

16.1.1              shall be in writing in the English language;

16.1.2              shall be sent for the attention of the person, and to the
address, specified in Clause 16 (or such other address or person as each party
may notify to the others in accordance with the provisions of Clause 16); and

20


--------------------------------------------------------------------------------


16.1.3              shall be:

16.1.3.1               delivered personally; or

16.1.3.2               sent by pre-paid first-class post or recorded delivery;
or

16.1.3.3               (if the notice is to be served by post outside the
country from which it is sent) sent by airmail.

16.2         Any notice to be given to or by all of the Seller under this
Agreement is deemed to have been properly given if it is given to or by the
Seller´ representative named in Clause 16.3.

16.3         The addresses for service of notice are:

16.3.1              Seller

16.3.1.1               name: Michael Novins, Vice President and General Counsel

Blyth Inc.

16.3.1.2               address: One Weaver Street, Greenwich, CT 06831, USA

16.3.2              Buyer

16.3.2.1               address: c/o PKF, Sovereign House, Queen Street,
Manchester M2 5HR

16.3.2.2               for the attention of: Simon Martin

16.4         A notice is deemed to have been received:

16.4.1              if delivered personally, at the time of delivery; or

16.4.2              in the case of pre-paid first class post or recorded
delivery two Business Days from the date of posting; or

16.4.3              in the case of airmail, five Business Days from the date of
posting; or

21


--------------------------------------------------------------------------------


16.4.4              if deemed receipt under the previous paragraphs of Clause
16.4 is not within business hours (meaning 9.00 am to 5.30 pm Monday to Friday
on a day that is not a public holiday in the place of receipt), when business
next starts in the place of receipt.

17            INTEREST ON LATE PAYMENT

17.1         Where a sum is required to be paid under this Agreement (other than
under the Tax Covenant) but is not paid before or on the date the parties
agreed, the party due to pay the sum shall also pay an amount equal to interest
on that sum for the period beginning with that date and ending with the date the
sum is paid (and the period shall continue after as well as before judgment).

17.2         The rate of interest shall be 2% per annum above the base lending
rate for the time being of The Royal Bank of Scotland Plc.  Interest shall
accrue on a daily basis and be compounded quarterly.

17.3         Clause 17 is without prejudice to any claim for interest under the
law.

18            SEVERANCE

18.1         If any provision of this Agreement (or part of a provision) is
found by any court or administrative body of competent jurisdiction to be
invalid, unenforceable or illegal, the other provisions shall remain in force.

18.2         If any invalid, unenforceable or illegal provision would be valid,
enforceable or legal if some part of it were deleted, the provision shall apply
with whatever modification is necessary to give effect to the commercial
intention of the parties.

19            AGREEMENT SURVIVES COMPLETION

This Agreement (other than obligations that have already been fully performed)
remains in full force after Completion.

22


--------------------------------------------------------------------------------


20            THIRD PARTY RIGHTS

20.1         Subject to Clause 20.2, this Agreement and the documents referred
to in it are made for the benefit of the parties and their successors and
permitted assigns and are not intended to benefit, or be enforceable by, anyone
else.

20.2         Each of the parties represents to the others that their respective
rights to terminate, rescind or agree any amendment, variation, waiver or
settlement under this Agreement are not subject to the consent of any person
that is not a party to this Agreement.

21            SUCCESSORS

The rights and obligations of the Seller and the Buyer under this Agreement
shall continue for the benefit of, and shall be binding on, their respective
successors and assigns.

22            COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which is
an original and which together have the same effect as if each party had signed
the same document.

23            LANGUAGE

If this Agreement is translated into any language other than English, the
English language text shall prevail.

24            GOVERNING LAW AND JURISDICTION

24.1         This Agreement and any disputes or claims arising out of or in
connection with its subject matter are governed by and construed in accordance
with the law of England.

24.2         The parties irrevocably agree that the courts of England have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this Agreement.

23


--------------------------------------------------------------------------------


25            STATUTORY ACCOUNTS AND TAX COMPLIANCE FEES

25.1         The Buyer shall, and shall procure that the Company shall,
co-operate (at the Seller’s expense) in the preparation of the statutory
accounts of the Company for year ended 31 December 2006 (“the 2006 Accounts”)
and shall provide to the Seller by no later than 15 February 2007 such
information as the Seller and/or the auditors of the Company (being Messrs
Deloittes) may reasonably request in relation to the preparation of the 2006
Accounts PROVIDED THAT the Seller shall be responsible for (and shall pay) the
professional fees of Messrs Deloittes in relation to their work undertaken for
the purposes of the audit of the 2006 Accounts to the extent that the aggregate
amount of Deloittes’ fees in respect of both their work carried out for the
purposes of the audit of the 2006 Accounts and the work carried out for the
financial assistance exercise (as referred to in clause 4.2.4 above) exceeds
£10,000.

25.2         The Seller hereby acknowledges and agrees that it shall be
responsible for (and shall pay) those third party professional fees incurred by
the Buyer and/or the Company in relation to any tax compliance matters which
relate to the financial years ended 31 December 2005 and 31 December 2006.

This agreement has been entered into as a deed on the date stated at the
beginning of it.

24


--------------------------------------------------------------------------------


SCHEDULE 1

PART 1
PARTICULARS OF THE COMPANY

Name:

 

Colony Gift Corporation Limited

 

 

 

Registration number:

 

01499611

 

 

 

Registered office:

 

100 New Bridge Street, London EC4V 6JA

 

 

 

Authorised share capital

 

Amount: £15,000,000
Divided into: 15,000,000 Ordinary Shares of £1 each

 

 

 

Issued share capital

 

Amount: £14,520,070
Divided into: 14,520,070 Ordinary Shares of £1 each

 

 

 

Directors and shadow directors:

 

Stephen Robert Evans
Louise McMahon
Simon Martin

 

 

 

Secretary:

 

Simon Martin

 

 

 

Auditor

 

Deloitte & Touche LLP

 

 

 

Registered Charges

 

Legal Charge dated 21 July 1998 in favour of Barclays Bank Plc

Mortgage dated 10 October 1997 in favour of Barclays Mercantile Business Finance
Limited

 

25


--------------------------------------------------------------------------------


SCHEDULE 1

PART 2
THE COLONY SUBSIDIARIES

Name of Subsidiary

 

Place of Incorporation

 

No of Shares held/
Percentage holding

 

 

 

 

 

Fragrant Memories Limited

 

England

 

100%

 

 

 

 

 

Nature’s Scents Limited

 

England

 

100% (held by Fragrant Memories Limited)

 

 

 

 

 

Colony Private Label Limited

 

England

 

100%

 

 

 

 

 

Colony Italy

 

Italy

 

75%

 

 

 

 

 

Colony Deutschland GmbH

 

Germany

 

100%

 

 

 

 

 

Colony Iberia SA

 

Spain

 

75%

 

 

 

 

 

Colony Sarl

 

France

 

100%

 

 

 

 

 

Carolina Designs Limited

 

England

 

100%

 

26


--------------------------------------------------------------------------------


SCHEDULE 2

COMPLETION

Part 1 - What the Seller shall deliver to the Buyer at Completion

1              At Completion, the Seller shall deliver or cause to be delivered
to the Buyer the following documents and evidence:

1.1           transfers of the Sale Shares executed by the registered holders in
favour of the Buyer;

1.2           the share certificates for the Sale Shares in the names of the
registered holders or an indemnity in the agreed form for any lost certificates;

1.3           the waivers, consents and other documents required to enable the
Buyer to be registered as the holder of the Sale Shares;

1.4           an irrevocable power of attorney in agreed form given by the
Seller in favour of the Buyer to enable the beneficiary (or its proxies) to
exercise all voting and other rights attaching to the Sale Shares before the
transfer of the Sale Shares is registered in the register of members;

1.5           in relation to the Company, the statutory registers and minute
books (written up to the time of Completion), the common seal, certificate of
incorporation and any certificates of incorporation on change of name;

1.6           the written resignation, executed as a deed and in the agreed
form, of the directors and secretary of the Company from their offices and
employment with the Company, except for Stephen Evans, Simon Martin and Louise
McMahon who are not resigning

1.7           a certified copy of the minutes of the board meeting held pursuant
to Part 2 of Schedule 2;

1.8           in relation to the Company:

1.8.1                statements from each bank at which the Company has an
account, giving the balance of each account at the close of business on the last
Business Day before Completion;

27


--------------------------------------------------------------------------------


1.8.2                all cheque books in current use and written confirmation
that no cheques have been written since those statements were prepared;

1.8.3                details of their cash book balances; and

1.8.4                reconciliation statements reconciling the cash book
balances and the cheque books with the bank statements delivered;

1.9           evidence, in agreed form, that any indebtedness (other than
indebtedness incurred in the ordinary course of trading) owing to the Seller or
any member of the Seller’s Group) has been discharged or waived;

1.10         evidence, in agreed form, that the Company has been discharged from
any responsibility for the indebtedness, or for the default in the performance
of any obligation, of the Seller or any member of the Seller’s Group; and

1.11         all charges, mortgages, debentures and guarantees to which the
Company is a party and, in relation to each such instrument and any covenants
connected with it:

1.11.1              a sealed discharge or release in the agreed form; and

1.11.2              if applicable, a sworn and completed Form 403a (declaration
that part of the property or undertaking charged has been released from the
charge).

Part 2 - Matters for the board meeting at Completion

1              The Seller shall cause a board meeting of the Company to be held
at Completion at which the matters set out in Part 2 of Schedule 2 shall take
place.

2              A resolution to register the transfer of the Sale Shares shall be
passed at such board meeting of the Company, subject to the transfers being
stamped at the cost of the Buyer.

3              All directors and the secretary of the Company shall resign from
their offices and employment with the Company with effect from the end of the
relevant board meeting, except for Stephen Evans, Simon Martin and Louise
McMahon.

28


--------------------------------------------------------------------------------


4              The persons the Buyer nominates shall be appointed as directors
and secretary of the Company (but not exceeding any maximum number of directors
contained in the relevant company’s articles of association). The appointments
shall take effect at the end of the board meeting.

5              All the existing instructions and authorities to bankers shall be
revoked and replaced with new instructions and authorities to those banks in the
form the Buyer requires.

6              The address of the registered office of the Company shall be
changed to the address required by the Buyer.

7              The accounting reference date of the Company shall be changed to
the date required by the Buyer.

29


--------------------------------------------------------------------------------


SCHEDULE 3

WARRANTIES

1              POWER TO SELL THE COMPANY

1.1           The Seller has all requisite power and authority to enter into and
perform this Agreement in accordance with its terms and the other documents
referred to in it.

1.2           This Agreement and the other documents referred to in it
constitute (or shall constitute when executed) valid, legal and binding
obligations on the Seller in the terms of the agreement and such other
documents.

1.3           Compliance with the terms of this Agreement and the documents
referred to in it shall not breach or constitute a default under any of the
following:

1.3.1                any agreement or instrument to which the Seller is a party
or by which any of them is bound; or

1.3.2                any order, judgment, decree or other restriction applicable
to the Seller.

2              SHARES IN THE COMPANY AND SUBSIDIARIES

2.1           The Sale Shares constitute the whole of the allotted and issued
share capital of the Company and are fully paid.

2.2           The Seller is the legal and beneficial owners of the Sale Shares.

2.3           The Company has no subsidiaries other than the Colony
Subsidiaries.

2.4           The Sale Shares are free from all Encumbrances.

2.5           No right has been granted to any person to require the Company to
issue any share capital and no Encumbrance has been created in favour of any
person affecting any unissued shares or debentures or other unissued securities
of the Company.

2.6           No commitment has been given to create an Encumbrance affecting
the Sale Shares (or any unissued shares or debentures or other unissued
securities of the Company) or for any of them to issue any share capital and no
person has claimed any rights in connection with any of those things.

30


--------------------------------------------------------------------------------


2.7           Other than in relation to the Colony Subsidiaries the Company:

2.7.1                does not hold or beneficially own and has not agreed to
acquire, any securities of any corporation;

2.7.2                is not and has agreed to become a member of any partnership
or other unincorporated association, joint venture or consortium (other than
recognised trade associations);

2.7.3                does not have, outside its country of incorporation, any
branch or permanent establishment; and

2.7.4                has not allotted or issued any securities that are
convertible into shares.

2.8           The Company has not at any time:

2.8.1                purchased, redeemed or repaid any of its own share capital;
or

2.8.2                given any financial assistance in connection with any
acquisition of its share capital or the share capital of its holding company (as
that expression is defined in section 736 of the Companies Acts) as it would
fall within sections 151 to 158 (inclusive) of the Companies Acts.

2.9           All dividends or distributions declared, made or paid by the
Company have been declared, made or paid in accordance with its memorandum,
articles of association, the applicable provisions of the Companies Acts and any
agreements or arrangements made with any third party regulating the payment of
dividends and distributions.

3              CONSTITUTIONAL AND CORPORATE DOCUMENTS

The copies of the memorandum and articles of association or other constitutional
and corporate documents of the Company contained in the Disclosure Bundle are
true, accurate and complete in all material respects and copies of all the
resolutions and agreements required to be annexed to or incorporated in those
documents by the law applicable are annexed or incorporated.

31


--------------------------------------------------------------------------------


SCHEDULE 4

TAX COVENANT

PART 1

Definitions and interpretation

DEFINITIONS AND INTERPRETATION

1              In this schedule, unless the context otherwise requires, the
following words and expressions shall have the following meanings:

1.1           “Buyer’s Group” means the Buyer and any company within the same
group or association of companies as the Buyer for any Tax purpose;

1.2           “Event” means any act, omission, event or transaction;

1.3           “Group Relief” means:

1.3.1                 relief surrendered or claimed pursuant to Chapter IV Part
X ICTA 1988; and

1.3.2                 a Tax relating to an accounting period as defined in
section 102(3) of the Finance Act 1989 (surrender of company Tax refund etc
within group) in respect of which a notice has been given pursuant to section
102(2) of that statute.

1.4           “Liability for Taxation” means:

1.4.1                any liability of the Company to make a payment of or
increased payment of Tax whether or not the same is primarily payable by the
Company and whether or not the Company has or may have any right of
reimbursement against any other person or persons;

1.4.2                the set-off of any Post Completion Relief against income,
profits or gains earned, accrued or received on or before Completion in
circumstances where, but for such set-off, the Company would have had a
liability to make a payment of or increased payment of Tax in respect of which
the Seller would have been liable under part 3 of this schedule in which case
the amount of the Liability for Taxation shall be the amount of Tax saved by the
Company as a result of such set-off; and

32


--------------------------------------------------------------------------------


1.4.3                any liability of the Company to make a payment pursuant to
an indemnity, guarantee or covenant entered into before Completion under which
the Company has agreed to meet or pay a sum equivalent to or by reference to
another person’s Tax liability, in which case the Liability for Taxation shall
be equal to the amount of the liability;

1.5           “Post Completion Relief” means:

1.5.1        any Relief of the Buyer and/or any member of the Buyer’s Group
(other than the Company); and

1.5.2        a Relief of the Company to the extent that it arises by reference
to an Event occuring after Completion;

1.6           “Relevant Person” means the Seller and any person (other than the
Company) which is or has been connected with the Seller;

1.7           “Relief” means any loss, relief, allowance, credit, exemption or
set-off available in relation to Tax or to the computation of income, profits or
gains for the purposes of Tax or any right to repayment of Tax;

1.8           “Tax” or “Taxation” means any tax, duty, impost, levy or tariff in
each case in respect of tax but excluding the uniform business rate, council
tax, water rates and other local authority rates or charges and (unless due to
the default or delay of the Buyer) any penalty, fine or interest payable in
connection with any such tax, duty, impost, levy or tariff;

1.9           “Taxation Authority” means means any statutory or governmental
authority or body of any jurisdiction involved in the collection or
administration of Tax;

1.10         “Tax Claim” means any notice, demand, assessment, letter or other
document issued, or action taken, by or on behalf of any Taxation Authority and
the submission of any Tax form, return or computation from which, in either
case, it appears to the Buyer that the Company is or may be subject to a
Liability for Taxation or other liability in respect of which the Seller is or
may be liable under this schedule;

1.11         “Taxation Statute” means any statute, statutory instrument,
regulation or legislative provision wheresoever enacted, issued or adopted
providing for,

33


--------------------------------------------------------------------------------


imposing or relating to Taxation and shall include any statute, enactment, law,
statutory instrument, order, regulation or provision which amends extends
consolidates or replaces the same or which has been amended extended
consolidated or replaced by the same;

2              In this schedule “Company” shall in addition to the Company
include every subsidiary of the Company to the intent and effect that the
provisions of this schedule shall apply and be given in respect of each
subsidiary as well as the Company.

3              Any reference to a Liability for Taxation in respect of income,
profits or gains earned, accrued or received shall include a Liability for
Taxation in respect of income, profits or gains deemed to have been or treated
or regarded as earned, accrued or received for any Tax purpose and any reference
to Liability for Taxation on the happening of any Event shall include a
Liability for Taxation where such Event (for the purposes of the Taxation
Statute in question) is deemed to have occurred or is treated or regarded as
having occurred.

4              Reference to an Event occurring on or before Completion shall be
deemed to include:

4.1           any combination of two or more Events all of which shall have
occurred (or be deemed for the purposes of Tax to have occurred) on or before
Completion; and

4.2           any combination of two or more Events at least one of which shall
have taken place or be deemed for the purposes of any Tax to have occurred on or
before Completion  provided that any Event or Events which take place (or are
deemed to take place) after Completion shall only be taken into account if they
are:

4.2.1.       the completion of the disposal of any asset which was contracted to
be sold by the Company on or before Completion or the performance of any other
act by virtue of a legally binding obligation entered into by the Company on or
before Completion;

4.2.2.       the satisfaction of a condition to which the disposal of any asset
pursuant to a contract entered into by the Company on or before Completion is
subject provided that such disposal shall only be treated as occurring on or
before Completion to the extent that it gives rise to a liability to Taxation in
respect of deemed (as opposed to actual) income, profits or gains and only
Taxation arising in respect of the

34


--------------------------------------------------------------------------------


amount by which the deemed income, profits or gains of  the Company exceeds the
actual income, profits and gains shall be treated as arising in consequence of
an Event occurring on or before Completion;

4.2.3.       the failure of any person (other than any member of the Buyer’s
Group) who was at any time prior to Completion a member of  the same group of
companies as the Company for the purposes of the Taxation in question or was
associated with the Company for the purposes of the Taxation in question to
discharge a liability for Tax within a specified period or the expiry of such a
period which failure gives rise to a liability of the Company pursuant to
section 767A or 767AA ICTA 1988 or any of sections 189, 190 or 191 TCGA 1992;

4.2.4.       the making of any chargeable payment (as defined in section 214
ICTA 1988).

5              For the purposes of this Schedule 4, where any document in the
possession or under the control of the Company or to the production of which the
Company is entitled and on which the Company needs to rely is not (or is not
properly) stamped, the stamp duty (together with any accrued interest and/or
penalties in respect of such stamp duty) required to be paid in order that such
document be fully and properly stamped shall, notwithstanding that the Company
may be under no legal obligation to stamp the document be treated as a liability
of the Company arising on the date when the document was executed and “Liability
for Taxation” shall be construed accordingly

35


--------------------------------------------------------------------------------


PART 2
TAXATION WARRANTIES

1              GENERAL

1.1           Notices and returns

1.1.1                All notices, returns, computations and any other necessary
information submitted by the Company to any Taxation Authority for the purposes
of Taxation were accurate and complete when submitted and remain accurate and
complete in all material respects.

1.1.2                The Company is not and, in the period of six years ended on
the Accounts Date, has not been in dispute with or subject to enquiry or
investigation by any Taxation Authority (other than routine enquiries concerning
the corporation tax computations of the Company, all of which have been
resolved) and so far as the Seller is aware there are no facts or circumstances
likely to give rise to or be the subject of any such dispute, enquiry or
investigation.

1.2           Payment of Taxation due

All Taxation for which the Company is or has been liable to account for has been
duly and punctually paid (insofar as such Taxation ought to have been paid) and
the Company is under no liability (and has not within the three years prior to
the date of this agreement been liable) to pay any penalty, fine, surcharge or
interest in connection with any Taxation.

1.3           Deductions and withholdings

The Company has duly and properly made all deductions and withholdings in
respect of, or on account of, any Tax (including amounts required to be deducted
under the PAYE and National Insurance systems) from any payments made by it
which it is obliged or entitled to make and (to the extent required to do so)
has accounted in full to the relevant Taxation Authority for all amounts so
deducted or withheld.

36


--------------------------------------------------------------------------------


1.4           Concessions and arrangements

The amount of Taxation chargeable on the Company during any accounting period
ending on or within the six years before the Accounts Date has not depended on
any concessions, agreements or other formal or informal arrangements with any
Taxation Authority.

1.5           Calculation of Taxation liability

The Company has (to the extent required by law) preserved and retained in its
possession complete and accurate records relating to its Tax affairs (including
PAYE and National Insurance records and VAT records) and the Company has
sufficient records relating to past events to calculate the profit, gain, loss,
balancing charge or balancing allowance (all for Tax purposes) which would arise
on any disposal or on the realisation of any assets owned at the Accounts Date
or acquired since that date but before Completion.

1.6           Secondary liabilities

So far as the Seller is aware the Company is not, nor will it become, liable to
make a payment to any person (including any Taxation Authority) in respect of
any liability to Taxation of any other person where that other person fails to
discharge a liability to Taxation to which it is or may be primarily liable.

2              CHARGEABLE GAINS

2.1           Acquisition costs

The sum which would be allowed as a deduction from the consideration under
section 38 TCGA 1992 (acquisition and disposal costs etc) received for each
asset of the Company (other than trading stock) if disposed of on the date of
this agreement would not be less than (in the case of an asset held on Accounts
Date) the book value of that asset shown or included in the Accounts or (in the
case of an asset acquired since the Accounts Date) an amount equal to the
consideration given for its acquisition.

2.2           Transactions not at arms length

The Company has not disposed of or acquired any asset in circumstances falling
within section 17 or 18 TCGA 1992.

37


--------------------------------------------------------------------------------


3              CAPITAL ALLOWANCES

3.1           Tax written down value

Save to the extent reflected in the deferred tax provision in the Accounts, no
balancing charge in respect of any capital allowances claimed or given would
arise if any asset of the Company (or, where computations are made for capital
allowances purposes for pools of assets, all the assets in that pool) were to be
realised for a consideration equal to the amount of the book value thereof as
shown or included in the Accounts.

4              DISTRIBUTIONS

4.1           The Company has not made any repayment of share capital or issued
any share capital as paid up otherwise than by the receipt of new consideration.

4.2           The Company has not made (nor is it deemed to have made) any
distribution within the meaning of ICTA 1988 except dividends properly
authorised and disclosed in its audited accounts.

5              LOAN RELATIONSHIPS

5.1           All interests, discounts and premiums payable by the Company in
respect of its loan relationships (within the meaning of section 81, Finance Act
1996) are eligible to be brought into account by the Company as a debit for the
purposes of Chapter II of Part IV, Finance Act 1996 at the time and to the
extent that such debits are recognised in the statutory accounts of the Company.

5.2           The Company has never been a party to a loan relationship that had
an unallowable purpose (within the meaning of paragraph 13, Schedule 9, FA
1996).

6              CLOSE COMPANIES

6.1           Close investment-holding company status

The Company is not, and has never been, a close investment-holding company as
defined in section 13A, ICTA 1988.

6.2           Distributions

The Company has never made a distribution within section 418 ICTA 1988.

38


--------------------------------------------------------------------------------


6.3           Loans to participators

Any loans or advances made or agreed to be made by the Company within sections
419 and 420 or section 422 ICTA 1988 have been disclosed in the Disclosure
Letter and the Company has not released or written off or agreed to release or
write off the whole or any part of any such loans or advances.

7              GROUPS OF COMPANIES

7.1           The Company has not entered into, or agreed to enter into, an
election pursuant to section 171A of TCGA 1992 or paragraph 66 of Schedule 29 to
the Finance Act 2002.

7.2           Neither the execution nor completion of this agreement, nor any
other event since the Accounts Date, will result in any chargeable asset being
deemed to have been disposed of and re-acquired by the Company for Taxation
purposes under section 179 of TCGA 1992, paragraphs 58 or 60 of Schedule 29 to
the Finance Act 2002, paragraph 12A of Schedule 9 to the Finance Act 1996,
paragraph 30A of Schedule 29 to the Finance Act 2002, or as a result of any
other Event since the Accounts Date.

8              COMPANY RESIDENCE

8.1           The Company has always been resident in the United Kingdom for
corporation tax purposes and has never at any time been treated for the purposes
of any double taxation arrangements or for any other tax purpose as resident in
any other jurisdiction and the Company does not hold shares in a company which
is not resident in the United Kingdom and which would be a close company if it
were resident in the United Kingdom in circumstances such that a chargeable gain
accruing to the company not resident in the United Kingdom could be apportioned
to the Company pursuant to section 13 of TCGA 1992.

9              ANTI-AVOIDANCE

9.1           Anti-avoidance

The Company has not been a party to, nor has been otherwise involved in, any
transaction, scheme or arrangement the main purpose of which, or one of the main
purposes of which was the avoidance or deferral of a liability to Tax.

39


--------------------------------------------------------------------------------


9.2           Transactions between associated persons

All transactions or arrangements made by the Company have been made on fully
arm’s length terms and there are no circumstances in which 770A of or schedule
28AA to ICTA 1988 could apply causing any Taxation Authority to make an
adjustment to the terms on which such transaction or arrangement is treated as
being made for taxation purposes.

10            INHERITANCE TAX

10.1         No transfers of value and associated operations

The Company has not made any transfer of value within sections 94 and 202, IHTA
1984, nor has it received any value such that liability might arise under
section 199, IHTA 1984 , nor has it been a party to associated operations in
relation to a transfer of value as defined by section 268, IHTA 1984.

10.2         HM Revenue & Customs charge

There is no unsatisfied liability to inheritance tax attached to or attributable
to the Sale Shares or any asset of the Company and none of them are subject to
any charge as mentioned in section 237 and 238, IHTA 1984.

10.3         Power of sale, mortgage or charge

No asset owned by the Company, nor the Sale Shares are liable to be subject to
any sale, mortgage or charge by virtue of section 212 (1), IHTA 1984.

11            VAT

11.1         Returns and payments

11.1.1              The Company is registered as a taxable person for the
purposes of VAT in the United Kingdom under schedule 1 VATA 1994 and has never
been treated as (nor applied to be) a member of a group of companies for VAT
purposes.

11.1.2              The Company has complied in all material respects with all
statutory provisions, rules, regulations, orders and directions in respect of
VAT, promptly submitted accurate returns and, maintained full and accurate VAT
records and the Company has not been subject to any interest, forfeiture,
surcharge or penalty,

40


--------------------------------------------------------------------------------


nor been given any notice under sections 59, 59A or 64, VATA 1994, nor been
given a warning within section 76(2), VATA 1994, nor been required to give
security under paragraph 4, Schedule 11, VATA 1994.

11.2         Taxable supplies and input tax credit

All supplies made by the Company are taxable supplies and the Company has not
been or will be denied full credit for all input tax.

11.3         VAT and Properties

The Company has not made and is not otherwise bound by any election to waive
exemption from VAT (pursuant to paragraph 2, Schedule 10, VATA 1994).

11.4         Capital goods scheme

No asset of the Company is a capital item, the input tax on which could be
subject to adjustment in accordance with the provisions of Part XV, VAT
Regulations 1995.

11.5         Transfer of Going Concern

The Company has not been party to a transaction to which Article 5 of the Value
Added Tax (Special Provisions) Order 1995 (transfer of business as a going
concern) has (or has purported to have been) applied.

11.6         Bad debt relief

11.6.1              The Company has not made any claim for bad debt relief under
section 36, VATA 1994 and there are no existing circumstances by virtue of which
any refund of tax obtained or claimed may be required to be repaid.

11.6.2              There are no circumstances by virtue of which there could be
a claw-back of input tax from the Company under section 36(4), VATA 1994.

41


--------------------------------------------------------------------------------


12            STAMP DUTY AND SDLT

12.1         Stamp duty

Any document that may be necessary in proving the title to any asset that is
owned by the Company at Completion or any document that the Company may wish to
enforce or produce in evidence is duly stamped.

12.2         Withdrawal of Relief

Neither entering into this agreement nor Completion will result in the
withdrawal of a stamp duty or stamp duty land tax relief granted on or before
Completion which will affect the Company.

12.3         SDLT

The Disclosure Letter sets out full and accurate details of any chargeable
interest (as defined under section 48 of the Finance Act 2003) acquired or held
by the Company before completion in respect of which the Seller are aware or
ought reasonably to be aware that an additional land transaction return will be
required to be filed with a Taxation Authority and/or a payment of stamp duty
land tax made on or after Completion.

42


--------------------------------------------------------------------------------


PART 3

Tax Covenant

1              COVENANT

Subject as hereinafter provided the Seller hereby covenants to pay to the Buyer
an amount equal to:

1.1           any Liability for Taxation which arises as a result of an Event
occurring on or before Completion or in respect of income, profits or gains
earned, accrued or received on or before Completion;

1.2           any Liability for Taxation arising or assessed as a consequence of
the failure of a Relevant Person at any time to pay Tax;

1.3           any Liability for Taxation falling within paragraph 1.4.4 of part
1 of this schedule;

1.4           all reasonable costs and expenses incurred by the Company or the
Buyer in connection with a successful claim under this schedule; and

1.5           any Liability for Taxation arising directly as a result of the
waiver/capitalisation of any inter company indebtedness on or before Completion.

43


--------------------------------------------------------------------------------


PART 4

Limitations and procedure

1              LIMITATION OF SELLER’S LIABILITY

1.1           The provisions of clauses 6.3 (maximum) shall not apply but
clauses 6.4 (disregard and de minimis) and 6.6 (time limits) of this Agreement
shall apply to this schedule as if the same were set out herein in full and the
liability of the Seller under this schedule shall be limited or excluded
accordingly.

1.2           The Seller shall not be liable under any Taxation Waranty or any
claim under Part 3 (Tax Covenant) in respect of any Liability for Taxation to
the extent that:

1.2.1                a provision or reserve in respect thereof was made in the
Accounts and has been paid or discharged on or before Completion or to the
extent that the payment or discharge  of such liability has been taken into
account in the Accounts and has been paid or discharged on or before Completion;

1.2.2                such Liability for Taxation arises from any act or
transaction of the Company in the ordinary course of business since the Accounts
Date;

1.2.3                such Liability for Taxation arises or is increased as a
result only of any change in Taxation Statute or any increase in rates of Tax
(in each case) announced and coming into force after Completion which has
retrospective effect;

1.2.4                such Liability for Taxation arises or is increased as a
result of any change in the accounting policies or practices of the Company
after Completion save where such change is made in order to comply with
generally accepted accounting principles in the United Kingdom;

1.2.5                such Liability for Taxation would not have arisen or would
have been reduced or eliminated but for a failure or omission on the part of the
Buyer after Completion to make any claim, election, surrender or disclaimer or
to give any notice or consent (“Relevant

44


--------------------------------------------------------------------------------


Claim”) after Completion the making, giving or doing of which was taken into
account in computing the provision for Tax in the Accounts provided that written
details of such Relevant Claim were given to the Buyer in sufficient time to
enable it or the Company to make the Relevant Claim;

1.2.6                such Liability for Taxation would not have arisen but for
the voluntary amendment or withdrawal (in whole or in part) after Completion of
any claim election or surrender properly made before Completion or the making of
any disclaimer after Completion;

1.2.7                such Liability for Taxation would not have arisen but for a
voluntary act or transaction carried out by the Buyer or the Company after
Completion otherwise than:

1.2.7.1             in the ordinary course of business of the Company; or

1.2.7.2             pursuant to a legally binding obligation in existence at
Completion or any act required by law; or

1.2.8        any Relief other than a Post Completion Relief is available to the
Company to relieve or mitigate that liability;

1.2.9        the liability has been made good or satisfied (otherwise than by
the Buyer);

1.2.10      the liability arises or is increased as a result of the failure by
the Company after Completion to submit any returns, notices, computations or
other information required to be made by it or not submitting such returns,
notices, computations or other information within the appropriate time limits or
otherwise than on a proper basis;

1.2.11      the liability arises or is increased as a result of the Company or
Buyer failing to act in accordance with any of the provisions of this agreement;

1.2.12      the rate or average rate of any Taxation for any period which is
applicable to the Company increasing as a result of the sale and

45


--------------------------------------------------------------------------------


purchase of the Company under the Agreement, including the Company ceasing to be
subject to corporation tax at the small companies’ rate (or qualifying for
relief under section 13(2) of the ICTA 1988) and becoming subject to corporation
tax at the rate applicable to companies generally; or

1.2.13      such Liability for Taxation is a liability to interest on instalment
payments paid on or before Completion under paragraph 7 of the Corporation Tax
(Instalment Payments) Regulations 1998 which interest is only payable by reason
of any instalment payments made before Completion proving to be insufficient as
a result of profits earned by the Company after Completion proving to be greater
than was reasonably estimated by the Company at the time such instalment was
made;

1.2.14      such Liability for Taxation would not have arisen but for a change
in the accounting reference date of any person made on or after Completion

1.2.15      such Liability for Taxation is in respect of stamp duty or stamp
duty reserve tax payable on the transfer or agreement to transfer the Sale
Shares pursuant to this agreement.

1.2.16      the Buyer has recovered damages or any other amount under this
Agreement (whether for breach of Warranty, or otherwise) in respect of the same
loss, liability, damage or Event or the Buyer or the Company have otherwise
obtained reimbursement or restitution from the Seller.

2              DISPUTES AND CONDUCT OF TAX CLAIMS

2.1           If the Buyer or the Company shall become aware of a Tax Claim the
Buyer shall, or shall procure that the Company shall, as soon as reasonably
practicable (and in any event, in the case of the receipt of a Tax Claim
consisting of any assessment or demand for Tax or for which the time for
response or appeal is limited, not less than 15 clear days prior to the day on
which the time for response or appeal expires) give written notice thereof to
the Seller but so that the giving of such notice shall not be a condition
precedent to the Seller’s liability under this schedule.

46


--------------------------------------------------------------------------------


2.2           Subject to the Seller indemnifying the Company and the Buyer to
the reasonable satisfaction of the Buyer against all reasonable costs and
expenses (including any additional Tax) which may be incurred thereby, the Buyer
shall (and shall procure that the Company shall) take such action as the Seller
may reasonably request in writing to the Buyer (including delegating the conduct
of the action to the Seller) provided always that:

2.2.1                the Company shall not be obliged to appeal against any
assessment for Tax if, having given the Seller notice of the receipt of that
assessment, the Buyer has not within 10 Business Days thereafter received
instructions from the Seller, in accordance with the provisions of this
paragraph 2.2 to make that appeal;

2.2.2                the Buyer and the Company shall not be obliged to comply
with any instruction of the Seller which involves contesting any assessment for
Tax before any court or other appellate body (excluding the General and Special
Commissioners of HM Revenue & Customs and the VAT and Duties Tribunal) unless
the Seller provides the Buyer with the written opinion of Tax Counsel (after
disclosure of all relevant information and having regard to all the relevant
circumstances) of at least 10 years’ call that an appeal against the assessment
will on the balance of probabilities be successful;

2.2.3                the Buyer and the Company shall not be obliged to comply
with any instruction of the Seller to make a settlement or compromise of a Tax
Claim which is the subject of a dispute or agree any matter in the conduct of
such dispute which in the reasonable opinion of the Buyer could materially
adversely affect the future Tax position of the Company or any member of the
Buyer’s Group.

2.3           The Seller shall have the right to have any action mentioned in
paragraph 2.2 conducted by their nominated professional advisers provided that
the appointment of such professional advisers shall be subject to the approval
of the Buyer (such approval not to be unreasonably withheld or delayed).

2.4           If the Seller does not request the Buyer or the Company to take
any action under paragraph 2.2 or fails to indemnify the Buyer and the Company
to the Buyer’s reasonable satisfaction within a period of time (commencing with
the

47


--------------------------------------------------------------------------------


date of the notice given to the Seller) that is reasonable having regard to the
nature of the Tax Claim and the existence of any time limit in relation to
avoiding, disputing, defending, resisting, appealing or compromising such Tax
Claim and which period shall not in any event exceed a period of 45 days the
Buyer or the Company shall be free to pay or settle the Tax Claim on such terms
as it may in its reasonable discretion think fit.

2.5           The Buyer shall keep the Seller fully informed of the progress in
settling the relevant Tax Claim and shall, as soon as reasonably practicable
forward, or procure to be forwarded, to the Seller copies of all material
correspondence pertaining to it.

2.6           If it is alleged by any Taxation Authority in writing that the
Seller (at any time) or the Company (prior to Completion) has committed any act
or omission constituting fraudulent conduct relating to Tax then the provisions
of paragraph 2.2 shall not apply and the Seller shall cease to have any right
thereunder.

3              PAYMENT DATE AND INTEREST

3.1           Where the Seller is liable to make any payment under this
schedule, the due date for the making of that payment (the “Due Date”) shall be
the later of the date falling five Business Days after the Buyer has served a
written notice on the Seller demanding that payment and:

3.1.1                in any case that involves an actual payment of Tax
(including any payment pursuant to paragraph 1.4 of part 3 of this schedule),
the date falling two Business Days before the last date on which the Tax in
question must be paid to the relevant Taxation Authority or person entitled to
the payment (after taking into account any postponement of the due date for
payment which is obtained) in order to avoid incurring a liability to interest
or a charge fine or penalty; or

3.1.2                in any case that involves a Liability for Taxation falling
within paragraph 1.4.2 of part 1 of this schedule the last date upon which the
Taxation is or would have been required to be paid to the relevant Taxation
Authority in respect of the period in which the Loss of the Relief occurs or, if
the Relief that is lost is a right to

48


--------------------------------------------------------------------------------


repayment of Tax, the date upon which the repayment of Tax would have actually
been received; or

3.1.3                in any case that involves a Liability for Taxation falling
within paragraph 1.4.3 of part 1 of this schedule the date upon which the
Taxation saved by the Company is or would have been required to be paid to the
relevant Taxation Authority; or

3.1.4                in any case that involves a Liability for Taxation falling
within paragraph 1.4.4 of part 1 of this schedule not later than the fifth day
before the day on which the Company is due to make the payment or repayment.

3.2           If any sums required to be paid by the Seller under this schedule
are not paid on the Due Date, then, except to the extent that the Seller’s
liability under part 2 of this schedule compensates the Buyer for the late
payment by virtue of it extending to interest and penalties, such sums shall
bear interest (which shall accrue from day to day after as well as before any
judgment for the same) at the rate of 2 per cent per annum over the base rate
from time to time of Barclays Bank Plc or (in the absence thereof) at such
similar rate as the Buyer shall select from the day following the Due Date up to
and including the day of actual payment of such sums such interest to be
compounded quarterly.

4              TAXATION OF PAYMENTS

4.1           Any sum payable by the Seller to the Buyer under this agreement
shall be paid free and clear of any deduction or withholding whatsoever, save
only as may be required by law.

4.2           If any deduction or withholding is required by law to be made from
any payment by the Seller under this agreement or if the Buyer is subject to
Taxation in respect of such payment the Seller shall increase the amount of the
payment by such additional amount as is necessary to ensure that the net amount
received and retained by the Buyer (after taking account of all deductions or
withholdings or Taxation) is equal to the amount which it would have received
and retained had the payment in question not been subject to any deductions or
withholdings or Taxation provided that this paragraph shall

49


--------------------------------------------------------------------------------


not apply to any interest payable under paragraph 3.2 of this part of this
schedule.

4.3           If, at any time after any increased payment is made by the Seller
as a consequence of the application of this paragraph, the Buyer receives or is
granted a credit against or remission from any Tax payable by it which it would
not otherwise have received or been granted but for such increased payment, the
Buyer shall, to the extent that it can do so without prejudicing the retention
of the amount of such credit or remission, reimburse the Seller with the amount
of such credit or remission.

5              RECOVERY FROM OTHER PERSONS

5.1           If the Company, the Buyer or any member of the Buyer’s Group is or
becomes entitled to recover from any other person (including a Taxation
Authority) any amount which is referable to a Liability for Taxation in respect
of which the Seller has made a payment under this schedule, the Buyer shall or
shall procure that the Company shall:

5.1.1                notify the Seller of its entitlement; and

5.1.2                if required by the Seller and, subject to the Buyer, or as
appropriate the Company, being indemnified by the Seller against the reasonable
costs of the Buyer or, as appropriate, the Company in connection with taking the
following action, the Buyer shall, or shall procure that the Company shall, take
such action as is reasonably requested by the Seller to enforce recovery against
that person or Taxation Authority

5.2           In the event that the Company, the Buyer or any member of the
Buyer’s Group recover any sum referred to in paragraph 5.1 (whether after taking
any action at the request of the Seller under that paragraph or otherwise), the
Buyer shall, as soon as reasonably practicable, account to the Seller for the
lesser of:

5.2.1                the sum recovered (including any related interest or
related repayment supplement) less any Tax on that amount and any reasonable
costs incurred in recovering the same (save to the extent that that amount has
already been made good by the Seller under paragraph 5.1.2); and

50


--------------------------------------------------------------------------------


5.2.2                any amount paid by the Seller under this schedule in
respect of the Liability for Taxation giving rise to the relevant Tax Claim plus
costs for which the Seller has indemnified and paid to the Buyer and/or the
Company under this paragraph.

6              CORRESPONDING RELIEFS

6.1           If:

6.1.1                a payment by the Seller in respect of any Liability for
Taxation under a Tax Claim or the matter giving rise to the Liability for
Taxatiion in question results in the Company, the Buyer or any member of the
Buyer’s Group receiving or becoming entitled to any Relief which they utilise
(including by way of repayment of Tax) (“Corresponding Relief”)

then an amount equal to the Tax saved by the Corresponding Relief at the date
such Corresponding Relief is utilised (“Relevant Amount”), shall be dealt with
in accordance with paragraph 6.2.

6.2           The Relevant Amount shall:

6.2.1                first be set off against any payment then due from the
Seller under this schedule;

6.2.2                secondly, to the extent that there is an excess (within 7
days after receipt by the Buyer of a written demand by the Seller) there shall
be refunded to the Seller any previous payment or payments made by the Seller
under this schedule up to the amount of the excess; and

6.2.3                thirdly, to the extent that the excess referred to in
paragraph 6.2.2 has not been exhausted under that paragraph, the remainder of
such excess shall be carried forward and be set against any further such payment
or payments in chronological order until exhausted.

6.3           If the Company or the Buyer become aware of any circumstances
which shall or may give rise to the application of this paragraph 6, the Buyer
shall, or shall

51


--------------------------------------------------------------------------------


procure that the Company shall, as soon as reasonably practicable give written
notice of the same to the Seller.

6.4           The Seller may require the auditors of the Company for the time
being (at the Seller’s cost and expense) to certify the existence and quantum of
any Relevant Amount and the date on which the Corresponding Relief is utilised
and, in the absence of manifest error, their decision shall be final and
binding.

7              TAX RETURNS

7.1           The Seller or the Seller’s duly appointed agents shall, subject to
the provisions of clause 25.2 of this Agreement, at the reasonable cost of the
Company be entitled to prepare, submit and agree the corporation tax returns and
computations of the Company (“Returns”) for all accounting periods ended on or
prior to 31 December 2006.

7.2           The Seller shall deliver to the Buyer for comments any Returns,
documents or correspondence and details of any information or proposal
(“Relevant Information”) which it intends to submit to HM Revenue & Customs
before submission to the HM Revenue & Customs and shall take account of the
reasonable comments of the Buyer and make such amendments to the Relevant
Information as the Buyer may reasonably require in writing within 30 days of the
date of delivery of the Relevant Information prior to its submission to HM
Revenue & Customs.

7.3           The Seller shall deliver to the Buyer copies of any correspondence
sent to, or received from, HM Revenue & Customs in relation to the Returns and
shall keep the Buyer fully informed of its action under this paragraph.

7.4           Subject to paragraphs 7.2 and 7.3 above, the Buyer shall procure
that:

7.4.1                the Company causes the Returns to be properly authorised
and signed andmake all such claims, surrenders, disclaimers, notices or
elections in relation to all accounting periods ended on or prior to Completion
as the Seller shall reasonably require;

7.4.2                the Company provides to the Seller such information and
assistance, including such access to its books and records, which may reasonably
be required to prepare, submit, negotiate and agree the Returns; and

52


--------------------------------------------------------------------------------


7.4.3                any correspondence which relates to the Returns shall, if
received by the Buyer or the Company or its agents or advisers, be properly
copied to the Seller.

7.5           In respect of any matter which gives rise or may give rise to a
Tax Claim, the provisions of paragraph 2 of this part 4 of this schedule with
respect to conduct of tax claims shall apply instead of the provisions of this
paragraph 7.

7.6           The Seller shall use all reasonable endeavours to agree the
Returns as soon as reasonably practicable and shall deal with all matters
promptly and diligently and within applicable time limits.

8              BUYER’S COVENANT

8.1           The Buyer covenants with the Seller to pay to the Seller an amount
equal to any of the following:

8.1.1                any liability or increased liability to Tax of the Seller
or any person connected with the Seller arising by virtue of the non-payment of
Tax by the Company, the Buyer or any member of the Buyer’s Group save that this
paragraph 8.1.1 shall not apply in respect of any Tax for which the Seller are
liable to make (but have not yet made) payment to the Buyer under part 3 of this
schedule.

8.1.2                the reasonable costs and expenses of the Seller in
connection with any liability referred to or in taking any action under this
paragraph.

Paragraphs 2 (conduct of tax claims), 3 (payment date and interest) and 4
(taxation of payments) of this part 4 of this schedule shall apply mutatis
mutandis to the covenant in favour of and payments to the Seller under this
paragraph as they apply to payments to the Buyer under part 3 of this schedule.

9              GROUP RELIEF

The Buyer shall procure that the Company, to the extent permissible and to the
extent a Liability for Taxation is not thereby created, enters into and signs
all returns, claims, consents, surrenders, elections and notifications to effect
the surrender to the Seller’s Group by the Company (at no cost to the Seller’s
Group) of all Group Relief available.

53


--------------------------------------------------------------------------------


 

EXECUTED and DELIVERED as a DEED by BLYTH

 

 

HOMESCENTS INTERNATIONAL UK LIMITED

 

 

 

 

 

 

 

 

Acting by its duly authorised attorney

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED by COBCO 813

 

 

LIMITED acting by a director and a director/secretary

 

 

 

 

 

 

 

 

DIRECTOR

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

SECRETARY/DIRECTOR

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

54


--------------------------------------------------------------------------------